Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about February 28, 1994, which granted the petitioner’s motion for an order directing the respondent to pay part of her attorney’s fee pursuant to Family Court Act § 536 and awarded petitioner $27,637.29 toward such fee to be paid in extended monthly installments, unanimously modified, on the law, the facts, and in the exercise of discretion, to reduce the amount payable by respondent to $20,000 and otherwise affirmed, without costs.
In reducing the attorney’s fee, we take into account the Family Court’s mistaken finding that the Hearing Examiner did not provide for retroactive support in the final child support order, and that, therefore, respondent father had received a financial windfall of $8,250 and was able to contribute more to legal fees. In fact, the father was obligated to pay $15,000 in child support arrears. Concur—Sullivan, J. P., Wallach, Kupferman, Nardelli and Williams, JJ.